

115 HR 980 IH: VA Employee Fairness Act of 2017
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 980IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Takano (for himself, Mr. Blumenauer, Mr. Brady of Pennsylvania, Ms. Brownley of California, Mr. Cárdenas, Mr. Cohen, Mr. Cooper, Mrs. Dingell, Ms. Eshoo, Mr. Garamendi, Mr. Grijalva, Ms. Jayapal, Mr. Kildee, Ms. Kuster of New Hampshire, Ms. Lofgren, Mr. Lowenthal, Mr. McGovern, Mr. Nolan, Mr. Pocan, Miss Rice of New York, Ms. Schakowsky, Mr. Schiff, Mr. Walz, Mr. Panetta, Mr. Correa, and Mr. Khanna) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to modify authorities relating to the collective bargaining
			 of employees in the Veterans Health Administration.
	
 1.Short titleThis Act may be cited as the VA Employee Fairness Act of 2017. 2.Modification of authorities on collective bargaining of employees of the Veterans Health AdministrationSection 7422 of title 38, United States Code, is amended—
 (1)by striking subsections (b), (c), and (d); and (2)by redesignating subsection (e) as subsection (b).
			